 USDC IN/ND case 2:19-cv-00319-JVB-JPK document 1 filed 08/26/19 page 1 of 5


                                       IN THE
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

JOSEPH HERO,                                )
                                            )
                      Plaintiff,            )
                                            )
             v.                             )       No. 2:19-cv-319
                                            )
LAKE COUNTY ELECTION BOARD,                 )
                                            )
                      Defendant.            )

          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Introductory Statement

1.    Joseph Hero has been a member of the Republican Party for nearly forty years. However,

      when deciding which candidate or candidates he supports, he keeps an open mind and, like

      most Americans, will cast a ballot for the candidate that he believes will best represent his

      community—and that is so even when that candidate is not a member of the Republican

      Party. In early 2019, Mr. Hero filed required paperwork in order to run as a member of the

      Republican Party for an at-large seat on the St. John Town Council. After filing this

      paperwork, however, challenges to his candidacy were submitted by two persons who

      asserted that he should be removed from the ballot, pointing to a ten-year “ban” that Mr.

      Hero received from the Republican Party for having previously supported two independent

      candidates for local office. The Lake County Election Board concluded that this ban

      required Mr. Hero’s removal from the ballot and removed him from the primary ballot. He

      was therefore prohibited from running as a member of the Republican Party for the St. John

      Town Council.

2.    While Mr. Hero recognizes that it is too late for him to realistically obtain placement on

                                                   1
 USDC IN/ND case 2:19-cv-00319-JVB-JPK document 1 filed 08/26/19 page 2 of 5


          the ballot during the 2019 election cycle, he would like to run for office as a member of

          the Republican Party in the future and will be prohibited from doing so by the Lake County

          Election Board, because of its enforcement of the Republican Party’s purported ban. This

          prohibition runs afoul of his right to ballot access, and therefore violates the First and

          Fourteenth Amendments to the United States Constitution. Appropriate declaratory and

          injunctive relief is warranted.

Jurisdiction, Venue, and Cause of Action

3.        The Court has jurisdiction of this case pursuant to 28 U.S.C. § 1331.

4.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.

5.        Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure and 28

          U.S.C. §§ 2201 and 2202.

6.        This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under color

          of state law, of rights secured by the Constitution of the United States.

Parties

7.        Joseph Hero is an adult resident of Lake County, Indiana.

8.        The Lake County Election Board is the governmental agency responsible for overseeing

          elections in Lake County, Indiana, and has been established pursuant to Indiana Code § 3-

          6-5-1, et seq.

Factual Allegations

9.        Joseph Hero is an adult resident of Lake County, Indiana and has been a member of the

          Republican Party for more than 38 years.

10.       Like many Americans, however, Mr. Hero considers himself to be open-minded: when

          deciding which candidate or candidates he supports, he chooses to support (or to cast a



                                                        2
 USDC IN/ND case 2:19-cv-00319-JVB-JPK document 1 filed 08/26/19 page 3 of 5


      ballot for) the candidate that he believes will best represent his community—and that is so

      even when that candidate is not a member of the Republican Party.

11.   In 2015, Mr. Hero openly supported two independent candidates for local office, following

      a disagreement regarding the Republican candidates’ stance on a local eminent domain

      issue. However, his support for these independent candidates did not change the fact that

      Mr. Hero considers himself to be a Republican, supports the vast majority of Republican

      positions, and openly identifies himself as a member of the Republican Party.

12.   In fact, Mr. Hero has voted as a member of the Republican Party in primary elections for

      nearly four decades.

13.   Notwithstanding his decades-long support for and membership in the Republican Party, in

      November 2016 Mr. Hero received a letter from the State Chairman of the Indiana

      Republican Party. According to that letter, as a result of Mr. Hero’s prior support for two

      independent candidates and his open support for the St. John Homeowners PAC (a local

      political action committee with an interest in numerous issues in and around St. John,

      Indiana), Mr. Hero had been determined not to be a “Republican in good standing” and

      was banned from the Indiana Republican Party for ten years. According to the letter, this

      determination “bars [Mr. Hero] from seeking an elected office within the State of Indiana

      as a Republican candidate during the next ten (10) years” (emphasis omitted). A true and

      correct copy of this letter is attached and incorporated herein as Exhibit 1.

14.   Nonetheless, in early 2019, Mr. Hero filed required paperwork in order to run as a member

      of the Republican Party for an at-large seat on the St. John Town Council. In doing so, he

      met all requirements imposed by Indiana Code § 3-8-2-7, including the requirement of




                                                   3
 USDC IN/ND case 2:19-cv-00319-JVB-JPK document 1 filed 08/26/19 page 4 of 5


      Indiana Code § 3-8-2-7(a)(4)(A) that the most recent primary election in Indiana in which

      he voted was a primary election held by the Republican Party.

15.   After filing this paperwork, however, Mr. Hero was informed that two persons had

      submitted formal challenges to his candidacy. According to these challenges, because Mr.

      Hero had received a ten-year ban from the Indiana Republican Party, he was prohibited

      from running for elected office as a Republican in the 2019 primary election.

16.   A hearing before the Lake County Election Board on the challenges to Mr. Hero’s

      candidacy was conducted on February 26, 2019. At the conclusion of that hearing, the

      Lake County Election Board sustained the challenges to Mr. Hero’s candidacy and ordered

      his removal from the Republican primary ballot.

17.   This action by the Lake County Election Board has the effect of banning Mr. Hero

      altogether from the ballot for town council. Notwithstanding the Republican Party’s

      purported ban, Mr. Hero considers himself to be a Republican, assists in recruiting

      individuals to run for elected office as Republicans, affiliates with the Republican Party,

      and has voted in Republican primaries and for Republican candidates for nearly four

      decades. When he runs for elected office in the future, he intends to do so as a Republican.

18.   The Lake County Election Board has no legitimate interest in prohibiting Mr. Hero from

      seeking election as a member of the Republican Party, but even if it did possess such an

      interest, that interest pales in comparison to the burden that this prohibition has on Mr.

      Hero’s ballot-access rights.

19.   At all times the defendant has acted under color of state law.

20.   As a result of the actions or inactions of the defendant, the plaintiff is suffering irreparable

      harm for which there is no adequate remedy at law.



                                                     4
 USDC IN/ND case 2:19-cv-00319-JVB-JPK document 1 filed 08/26/19 page 5 of 5


Legal Claim

21.    The determination that the plaintiff may not run for election as a member of the Republican

       Party, and the resulting removal of the plaintiff from the Republican primary ballot,

       violates the First and Fourteenth Amendments to the United States Constitution.

Request for Relief

       WHEREFORE, the plaintiff requests that this Court:

1.     Accept jurisdiction of this cause and set it for hearing.

2.     Declare that the defendant has violated the rights of the plaintiff for the reason described

       above.

3.     Issue a preliminary injunction, later to be made permanent, prohibiting the defendant from

       prohibiting the plaintiff from seeking election as a member of the Republican primary

       provided that he meets all requirements of Indiana Code § 3-8-2-7.

4.     Award the plaintiff his costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

5.     Award all other proper relief.

                                                                    Stevie J. Pactor
                                                                    Gavin M. Rose
                                                                    ACLU of Indiana
                                                                    1031 E. Washington St.
                                                                    Indianapolis, IN 46202
                                                                    317/635-4059
                                                                    fax: 317/635-4105
                                                                    spactor@aclu-in.org
                                                                    grose@aclu-in.org

                                                                    Attorneys for Plaintiff




                                                     5
